Name: 2006/474/EC: Commission Decision of 6 July 2006 concerning measures to prevent the spread of highly pathogenic avian influenza caused by influenza A virus of subtype H5N1 to birds kept in zoos and approved bodies, institutes and centres in the Member States and repealing Decision 2005/744/EC (notified under document number C(2006) 3054) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  social affairs;  agricultural activity;  natural environment;  agricultural policy
 Date Published: 2006-07-08; 2007-05-08

 8.7.2006 EN Official Journal of the European Union L 187/37 COMMISSION DECISION of 6 July 2006 concerning measures to prevent the spread of highly pathogenic avian influenza caused by influenza A virus of subtype H5N1 to birds kept in zoos and approved bodies, institutes and centres in the Member States and repealing Decision 2005/744/EC (notified under document number C(2006) 3054) (Text with EEA relevance) (2006/474/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (2), and in particular Articles 56(3), 57(2), 63(3) and 66(2) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. (2) Certain requirements in relation to biosecurity and vaccination of zoo birds, in the light of the risk posed by highly pathogenic avian influenza A virus of subtype H5N1 have been adopted by Commission Decision 2005/744/EC of 21 October 2005 laying down the requirements for the prevention of highly pathogenic avian influenza caused by influenza A virus of subtype H5N1 in birds kept in zoos in the Member States (3). That Decision also provides for the submission by the Member States to the Commission of their plans for the vaccination of birds kept in zoos. (3) Directive 2005/94/EC lays down rules for the introduction of preventive vaccination against avian influenza, inter alia, of captive birds, such as birds kept in zoos and provides for detailed rules thereof to be established by the Commission. That Directive also provides for the submission by the Member States to the Commission for approval of their preventive vaccination plans for poultry or other captive birds. (4) Council Directive 1999/22/EC of 29 March 1999 relating to the keeping of wild animals in zoos (4), defines zoos which are covered by that Directive. That definition should be taken into account for the purposes of this Decision. (5) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (5), provides for rules concerning animals traded between approved bodies, institutes or centres. (6) Given that, due to their confinement, birds kept in zoos and approved bodies, institutes or centres cannot normally come into contact with poultry or other captive birds and do therefore not pose any risk of contamination for poultry or other captive birds and given the value of birds kept in zoos, preventive vaccination of such birds may constitute an appropriate additional preventative measure. It is therefore appropriate to lay down at Community level detailed rules concerning preventive vaccination of birds kept in zoos and approved bodies, institutes and centres that the Member States should follow, if they consider it appropriate to vaccine such birds. (7) It is also appropriate to lay down at Community level detailed rules on bio-security measures for the prevention of highly pathogenic avian influenza caused by influenza A virus of subtype H5N1 in birds kept in zoos and in approved bodies, institutes and centres in the Member State to protect wild fauna and to conserve bio-diversity. (8) It is appropriate to provide for the approval of the vaccination plans which have been submitted by the Member States in accordance with Decision 2005/744/EC and Directive 2005/94/EC. (9) For the sake of clarity it is appropriate to repeal Decision 2005/744/EC and replace it by this Decision. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. This Decision lays down detailed rules: (a) to be applied in order to prevent the spread of avian influenza caused by highly pathogenic influenza A virus of subtype H5N1 (HPAI H5N1) from birds living in the wild to birds kept in zoos and approved bodies, institutes or centres; (b) for the vaccination of birds kept in zoos and approved bodies, institutes or centres. 2. This Decision approves certain plans on the vaccination of birds kept in zoos and approved bodies, institutes or centres submitted to the Commission pursuant to Article 5(1) of Decision 2005/744/EC and preventive vaccination plans pursuant to Article 56(2) of Directive 2005/94/EC. Article 2 For the purposes of this Decision, the definitions laid down in Directive 2005/94/EC shall apply. In addition, the definition of zoos in Article 2 of Directive 1999/22/EC and the definition for approved bodies, institutes and centres of Article 2(1)(c) of Directive 92/65/EEC shall apply. Article 3 Member States shall take appropriate and practicable measures to reduce the risk of transmission of HPAI H5N1 from birds living in the wild to birds kept in zoos and approved bodies, institutes and centres, taking into account the criteria and risk factors set out in Annex I. In particular, depending on the specific epidemiological situation, those measures shall be directed at preventing direct and indirect contact between birds living in the wild, especially waterfowl, and birds kept in zoos and approved bodies, institutes and centres. Article 4 Preventive vaccination plans against HPAI H5N1, submitted in accordance with Article 56(2) of Directive 2005/94/EC, shall, based on a risk assessment, be targeted at birds kept in zoos and approved bodies, institutes and centres. Where Member States submit preventive vaccination plans against HPAI H5N1 in accordance with Article 56(2) of Directive 2005/94/EC, which are targeted at birds kept in zoos and approved bodies, institutes and centres, those plans shall: (a) be drawn up in accordance with the requirements set out in Annex II to this Decision; and (b) in addition to the information provided for Article 56(2) of Directive 2005/94/EC, contain the exact address and location of the zoos and approved bodies, institutes and centres where the preventive vaccination is to be carried out. Article 5 1. The preventive vaccination plans, submitted by the Member States in accordance with Article 56(2) of Directive 2005/94/EC and listed in Annex III to this Decision, are approved. 2. The plans on the vaccination of birds kept in zoos and approved bodies, institutes and centres submitted by the Member States in accordance with Decision 2005/744/EC and listed in Annex III to this Decision shall be considered as being approved in the sense of paragraph 1 of this Article. 3. The Commission shall publish the preventive vaccination plans on the vaccination of birds kept in zoos and approved bodies, institutes and centres listed in Annex III. Article 6 Member States shall immediately take the necessary measures to comply with this Decision. They shall immediately inform the Commission thereof. Article 7 Decision 2005/744/EC is repealed. Article 8 This Decision is addressed to the Member States. Done at Brussels, 6 July 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 10, 14.1.2006, p. 16. (3) OJ L 279, 22.10.2005, p. 75. (4) OJ L 94, 9.4.1999, p. 24. (5) OJ L 268, 14.9.1992, p. 52. Directive as last amended by Directive 2004/68/EC (OJ L 226, 25.6.2004, p. 128). ANNEX I Criteria and risk factors to be considered when applying the measures set out in Article 3 in individual zoos or approved bodies, institutes and centres 1. Location of the zoo or approved body, institute and centre along migratory flyways of birds, in particular if proceeding from Africa, central and eastern Asia, the Caspian Sea and the Black Sea areas; 2. Distance of the zoo, approved body, institute and centre from wet areas such as ponds, swamps, lakes or rivers where migratory waterfowl may gather; 3. Location of the zoo, approved bodies, institutes and centres in areas of a high density of migratory birds, particularly waterfowl. ANNEX II Requirements for the use of preventive vaccination 1. Extent of the vaccination to be carried out The vaccination shall only take place on birds in a zoo or in approved bodies, institutes and centres. 2. Species of the birds to be vaccinated A list of all the birds to be vaccinated together with the individual identification shall be laid down and kept for at least 10 years from the date of the vaccination. 3. Duration of the vaccination All birds to be vaccinated in a zoo or approved bodies, institutes and centres shall be vaccinated as quickly as possible. In any case, each vaccination in a zoo shall be completed as soon as possible within one week. 4. Specific standstill of vaccinated birds and products of vaccinated birds Movements of vaccinated birds in the same Member State or to other Member States between approved bodies, centres and institutes as defined in Directive 92/65/EEC shall be allowed provided the birds come from a zoo or an approved body, institute or centre located in an area for which no animal health restrictions in relation to HPAI are in place. The following words shall be added to the health certificate provided for in Annex E, Part 3 to Directive 92/65/EEC: birds conform to Decision 2006/474/EC vaccinated against AI on ¦ ¦ ¦. Vaccine ¦ ¦ ¦ ¦ When those conditions are not met, vaccinated birds may be traded or moved under official supervision between zoos in the same Member State, or after specific authorisation of another Member State. Any movement of vaccinated birds between Member States shall be notified by the competent authority of the place of origin to the competent authority of the place of destination with TRACES. Bird products from such birds shall not enter the food chain. 5. Special identification and special registration of the vaccinated birds Vaccinated birds must be individually identifiable and the identity records of these birds must be clearly annotated accordingly. An indelible identification indicating the birds that have been vaccinated shall be applied at the time of vaccination wherever possible. 6. Execution of the vaccination campaign Vaccination shall be carried out under the supervision of an official veterinarian of the competent authorities. Necessary measures must be in place to avoid possible spread of virus. Any residual quantities of vaccine shall be returned to the point of vaccine distribution with a written record on number of birds vaccinated and the number of doses used. Wherever possible blood samples shall be taken prior to and at least 30 days after vaccination for serological testing for avian influenza. A record of the test results must be kept for at least 10 years. 7. Vaccine to be used The inactivated vaccine to be used shall be suitably formulated and be effective against the virus type circulating. It shall be used in accordance with the instructions of the manufacturer and/or the veterinary authorities. 8. Information on implementation of this plan to the Commission A detailed report on the execution of the plan including the results of testing carried out shall be provided to the Commission and the Member States in the framework of the Standing Committee on the Food Chain and Animal Health. ANNEX III List of approved preventive vaccination plans for birds kept in zoos and approved bodies, institutes and centres in Member States Code Member State Date of submission of plan AT Austria 21 April 2006 BE Belgium 10 February 2006 CZ Czech Republic 21 March 2006 DE Germany 31 March 2006 DK Denmark 20 February 2006 EE Estonia 6 March 2006 ES Spain 27 February 2006 FR France 20 February 2006 HU Hungary 1 March 2006 IE Ireland 6 March 2006 IT Italy 6 March 2006 LT Lithuania 6 March 2006 LV Latvia 28 February 2006 NL The Netherlands 16 November 2005 PT Portugal 29 November 2005 SE Sweden 28 February 2006 UK United Kingdom 4 April 2006